FILED
                            NOT FOR PUBLICATION                            NOV 21 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50054

               Plaintiff - Appellee,             D.C. No. 3:13-cr-03257-H

  v.
                                                 MEMORANDUM*
JESSE GARCIA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Jesse Garcia appeals from the district court’s judgment and challenges the

21-month sentence imposed following his guilty-plea conviction for importation of

opium, in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Garcia contends that the district court committed three legal errors in

denying his request for a minor role adjustment under U.S.S.G. § 3B1.2(b). He

contends that the court: (i) failed to consider his relative culpability; (ii) failed to

take into account his lack of actual knowledge of the drugs in the car or the

structure and operations of the smuggling operation; and (iii) improperly focused

on the offense of conviction, rather than the larger criminal scheme. We review

the district court’s interpretation of the Guidelines de novo and its factual finding

that a defendant is not a minor participant for clear error. See United States v.

Rodriguez-Castro, 641 F.3d 1189, 1192 (9th Cir. 2011). The record reflects that

the district court applied the correct legal standard, assessing Garcia’s culpability

relative to that of other participants in the overall criminal scheme by looking at the

totality of the circumstances. See U.S.S.G. § 3B1.2 cmt. n.3(A), (C); United States

v. Hurtado, 760 F.3d 1065, 1068-69 (9th Cir. 2014). Moreover, because Garcia

failed to establish that he was substantially less culpable than the average

participant, the district court did not clearly err by denying the adjustment. See

Rodriguez-Castro, 641 F.3d at 1193.

       AFFIRMED.




                                             2                                     14-50054